             Case 3:20-cv-06018-MMC Document 53 Filed 12/23/20 Page 1 of 33




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3
   EMMET P. ONG (NYBN 4581369)
 4 Assistant United States Attorney

 5          1301 Clay Street, Suite 340S
            Oakland, California 94612-5217
 6          Telephone: (510) 637-3929
            Facsimile: (510) 637-3724
 7
            E-mail: emmet.ong@usdoj.gov
 8
     Attorneys for Defendants
 9

10                                UNITED STATES DISTRICT COURT
11                              NORTHERN DISTRICT OF CALIFORNIA
12                                     SAN FRANCISCO DIVISION
13
     CALIFORNIA TRIBAL FAMILIES COALITION )         Civil Action No. 3:20-cv-06018-MMC
14   et al.,                              )
                                          )
15           Plaintiffs,                  )
                                          )
16       v.                               )         ANSWER TO COMPLAINT FOR
                                          )         DECLARATORY AND INJUNCTIVE
17   ALEX AZAR et al.,                    )         RELIEF
                                          )
18                                        )
             Defendants.
                                          )
19                                        )
20

21

22

23

24

25

26

27

28 ANSWER TO COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
     NO. 3:20-CV-06018-MMC
                Case 3:20-cv-06018-MMC Document 53 Filed 12/23/20 Page 2 of 33




 1          Defendants 1 hereby responds to the Complaint filed by Plaintiffs 2 as follows:

 2                                         I.      INTRODUCTION 3

 3          1.      Defendants deny that more than 430,000 children are removed from their homes and

 4 placed in foster care every year. Defendants aver that ACF’s most recent AFCARS data, from FY19,

 5 shows that 424,000 were in foster care at the end of FY19. With regard to the remaining allegations in

 6 Paragraph 1, Defendants lack knowledge or information sufficient to form a belief about their truth.

 7          2.      Defendants admit that federal law requires HHS to collect “comprehensive national

 8 information” on the number of youth in foster care, their demographics and status, and their experiences

 9 in care. 42 U.S.C. § 679(c)(3). Defendants admit that this data collection, known as the Adoption and

10 Foster Care Analysis and Reporting System (“AFCARS”), is used to inform policy and direct resources

11 at both the federal and state level. Defendants deny the remaining statements in Paragraph 2.

12          3.      Defendants admit the allegations in Paragraph 3, except Defendants deny that AFCARS

13 ceased operating under the 1993 regulations in 2016. Because the 2016 Final Rule has not been

14 implemented, agencies continue to report AFCARS data according to the 1993 regulations and will do

15 so until the 2020 Final Rule is implemented on October 1, 2021.

16          4.      Defendants lack knowledge or information sufficient to form a belief about the truth of

17 the allegations in Paragraph 4 without more details about the research to which Plaintiffs are referring.

18          5.      Defendants lack knowledge or information sufficient to form a belief about the truth of

19 the allegations in Paragraph 5. ACF avers that it does not have nationwide data on AI/AN LGBTQ+

20 youth and other LGBTQ+ youth of color.

21

22          1
              Defendants are Alex Azar, in his official capacity as Secretary of Health and Human Services;
23   Lynn A. Johnson, in her official capacity as Assistant Secretary for the Administration for Children and
     Families; U.S. Department of Health and Human Services; and Administration for Children and
24   Families.
            2
              Plaintiffs are California Tribal Families Coalition, Yurok Tribe, Cherokee Nation, Facing
25   Foster Care in Alaska, Ark of Freedom Alliance, Ruth Ellis Center, and True Colors, Inc.
            3
26            Defendants have included the headings listed in the Complaint to assist in reading the pleadings
     and does not admit the accuracy of those headings.
27
     ANSWER TO COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
28 NO. 3:20-CV-06018-MMC                      1
             Case 3:20-cv-06018-MMC Document 53 Filed 12/23/20 Page 3 of 33




 1          6.      Defendants admit the allegations in Paragraph 6, except that Defendants lack knowledge

 2 or information about the “thousands of interviews” that Plaintiffs mention.

 3          7.      Defendants deny the allegations in Paragraph 7 and aver that the stated purpose of these

 4 data elements was to assist ACF and IV-E agencies in meeting the needs of LGBTQ and AI/AN youth in

 5 foster care, not to assist other organizations.

 6          8.      Defendants deny the statements in Paragraph 8, except that Defendants admit that

 7 “Defendants delayed and then, in May 2020, rescinded large portions of the 2016 rule.”

 8          9.      Deny.

 9          10.     Defendants admit that ACF eliminated the requirement that child welfare agencies collect

10 reported data on the sexual orientation of youth aged 14 and older, legal guardians, and foster and

11 adoptive parents. Defendants deny the remaining statements in Paragraph 10. Defendants aver that they

12 do not consider data submitted to AFCARS to be “voluntarily reported.” If data elements about sexual

13 orientation are included in AFCARS, title IV-E agency caseworkers would be required to question all

14 foster youth age 14 or older, legal guardians, and foster and adoptive parents about their sexual

15 orientation.

16          11.     Defendants admit the first sentence and deny the rest of the allegations in Paragraph 11.

17          12.     Defendants admit that “Plaintiffs in this case include two federally recognized Indian

18 tribes, a coalition of 36 tribes based in California, a foster youth and foster care alumni organization, and

19 three organizations.” With regard to the remaining allegations in Paragraph 12, Defendants lack

20 knowledge or information sufficient to form a belief about their truth.

21          13.     Deny.

22          14.     Deny.

23          15.     Deny.

24                                   II.     JURISDICTION AND VENUE

25          16.     Admit.

26          17.     Admit.

27
     ANSWER TO COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
28 NO. 3:20-CV-06018-MMC                      2
             Case 3:20-cv-06018-MMC Document 53 Filed 12/23/20 Page 4 of 33




 1                                               III.    PARTIES

 2          18.     Defendants lack knowledge or information sufficient to form a belief about the truth of

 3 the allegations in Paragraph 18.

 4          19.     Defendants lack knowledge or information sufficient to form a belief about the truth of

 5 the allegations in Paragraph 19, except that Defendants admit that CTFC submitted comments opposing

 6 the proposed changes to AFCARS.

 7          20.     Defendants lack knowledge or information sufficient to form a belief about the truth of

 8 the allegations in Paragraph 20.

 9          21.     Defendants lack knowledge or information sufficient to form a belief about the truth of

10 the allegations in Paragraph 21, except that Defendants admit that Yurok is a federally recognized Indian

11 tribe.

12          22.     Defendants lack knowledge or information sufficient to form a belief about the truth of

13 the allegations in Paragraph 22, except that Defendants admit that Yurok Tribe operates under a IV-E

14 agreement with the state of California. Defendants also admit the description of IV-E in footnote 5.

15          23.     Defendants lack knowledge or information sufficient to form a belief about the truth of

16 the allegations in Paragraph 23, except that Defendants admit that ICWA provides federally recognized

17 tribes with the right to intervene in state child custody proceedings that involve their children.

18          24.     Defendants lack knowledge or information sufficient to form a belief about the truth of

19 the allegations in Paragraph 24, except that Defendants admit that Plaintiff Cherokee Nation is the

20 sovereign government of the Cherokee people.

21          25.     Defendants admit that Cherokee Nation operates a direct title IV-E plan. With regard to

22 the remainder of the allegations in Paragraph 25, Defendants lack knowledge or information sufficient to

23 form a belief about their truth.

24          26.     Defendants lack knowledge or information sufficient to form a belief about the truth of

25 the allegations in Paragraph 26.

26

27
     ANSWER TO COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
28 NO. 3:20-CV-06018-MMC                      3
             Case 3:20-cv-06018-MMC Document 53 Filed 12/23/20 Page 5 of 33




 1          27.     Defendants lack knowledge or information sufficient to form a belief about the truth of

 2 the allegations in Paragraph 27.

 3          28.     Defendants lack knowledge or information sufficient to form a belief about the truth of

 4 the allegations in Paragraph 28.

 5          29.     Defendants lack knowledge or information sufficient to form a belief about the truth of

 6 the allegations in Paragraph 29.

 7          30.     Defendants lack knowledge or information sufficient to form a belief about the truth of

 8 the allegations in Paragraph 30.

 9          31.     Defendants lack knowledge or information sufficient to form a belief about the truth of

10 the allegations in Paragraph 31.

11          32.     Defendants lack knowledge or information sufficient to form a belief about the truth of

12 the allegations in Paragraph 32, except that Defendants admit that youth in the child welfare system are

13 particularly at risk of trafficking.

14          33.     Defendants lack knowledge or information sufficient to form a belief about the truth of

15 the allegations in Paragraph 33.

16          34.     Defendants lack knowledge or information sufficient to form a belief about the truth of

17 the allegations in Paragraph 34.

18          35.     Defendants lack knowledge or information sufficient to form a belief about the truth of

19 the allegations in Paragraph 35.

20          36.     Defendants lack knowledge or information sufficient to form a belief about the truth of

21 the allegations in Paragraph 36.

22          37.     Defendants lack knowledge or information sufficient to form a belief about the truth of

23 the allegations in Paragraph 37.

24          38.     Defendants lack knowledge or information sufficient to form a belief about the truth of

25 the allegations in Paragraph 38.

26

27
     ANSWER TO COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
28 NO. 3:20-CV-06018-MMC                      4
            Case 3:20-cv-06018-MMC Document 53 Filed 12/23/20 Page 6 of 33




 1         39.     Defendants lack knowledge or information sufficient to form a belief about the truth of

 2 the allegations in Paragraph 39.

 3         40.     Defendants lack knowledge or information sufficient to form a belief about the truth of

 4 the allegations in Paragraph 40.

 5         41.     Defendants lack knowledge or information sufficient to form a belief about the truth of

 6 the allegations in Paragraph 41.

 7         42.     Defendants lack knowledge or information sufficient to form a belief about the truth of

 8 the allegations in Paragraph 42.

 9         43.     Defendants lack knowledge or information sufficient to form a belief about the truth of

10 the allegations in Paragraph 43.

11         44.     Defendants lack knowledge or information sufficient to form a belief about the truth of

12 the allegations in Paragraph 44.

13         45.     Defendants lack knowledge or information sufficient to form a belief about the truth of

14 the allegations in Paragraph 45.

15         46.     Defendants lack knowledge or information sufficient to form a belief about the truth of

16 the allegations in Paragraph 46.

17         47.     Defendants lack knowledge or information sufficient to form a belief about the truth of

18 the allegations in Paragraph 47.

19         48.     Admit.

20         49.     Admit.

21         50.     Admit.

22         51.     Admit.

23                                    IV.   FACTUAL ALLEGATIONS

24         A.      Overview of Federal Child Welfare Programs

25         52.     Admit.

26         53.     Admit.

27
     ANSWER TO COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
28 NO. 3:20-CV-06018-MMC                      5
             Case 3:20-cv-06018-MMC Document 53 Filed 12/23/20 Page 7 of 33




 1          54.    Admit, except deny that title IV-B, subpart 1 child welfare services is a “principal means

 2 through which Congress allocates this money.” Defendants aver that federal child welfare funding is

 3 principally under IV-E.

 4          55.    Admit.

 5          56.    Defendants admit these statements to the extent supported by the documents cited, which

 6 are the best evidence of their contents; otherwise, deny.

 7          B.     Overview of Federal Child Welfare Programs

 8          57.    Admit.

 9          58.    Admit.

10          59.    Admit.

11          60.    Admit.

12          61.    Admit.

13          62.    Admit.

14          63.    Defendants admit the allegations in the first and third sentences of Paragraph 63.

15 Defendants deny the allegations in the second sentence of paragraph 63 and aver that, with regard to the

16 National Data Archive on Child Abuse and Neglect, access to the full AFCARS data set is restricted

17 through an application process that requires applicants, primarily researchers, to demonstrate that they

18 adhere to best practices in ethical and professional standards of human subjects research.

19          64.    Defendants admit the allegations in Paragraph 64, except deny the allegation that IV-B

20 and IV-E funds are provided “in return for providing” AFCARS data. Defendants aver that IV-B and

21 IV-E funds are provided to IV-E agencies that meet state plan requirements and submit qualifying

22 expenses, and they may be reduced as a penalty for states that do not meet federal requirements.

23 Currently, states do not receive penalties under IV-E for failure to comply with AFCARS, but once the

24 2020 Final Rule goes into effect they will receive such penalties for noncompliance.

25          65.    Defendants admit the allegations in Paragraph 65, except deny that AFCARS ceased

26 operating under the 1993 regulations in 2016. Because the 2016 Final Rule has not been implemented,

27
     ANSWER TO COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
28 NO. 3:20-CV-06018-MMC                      6
              Case 3:20-cv-06018-MMC Document 53 Filed 12/23/20 Page 8 of 33




 1 agencies continue to report AFCARS data according to the 1993 regulations and will do so until the

 2 2020 Final Rule is implemented on October 1, 2021.

 3          66.     Defendants admit the allegations in the first sentence of Paragraph 66. Defendants deny

 4 the allegations in the second sentence of Paragraph 66, except admit that in the rulemaking Defendants

 5 recognized that AFCARS was intended to serve as a “catalyst” specifically for states to improve their

 6 information systems. 58 FR 67,915.

 7          67.     Defendants admit these allegations to the extent supported by the document cited, which

 8 is the best evidence of its contents; otherwise, deny. Defendants aver that while AFCARS data can

 9 provide benefits to diverse stakeholders, it is intended primarily for federal use.

10          68.     Defendants admit this allegation to the extent supported by the document cited, which is

11 the best evidence of its contents; otherwise, deny.

12          69.     Defendants admit this allegation to the extent supported by the document cited, which is

13 the best evidence of its contents; otherwise, deny.

14          70.     Defendants admit this allegation to the extent supported by the document cited, which is

15 the best evidence of its contents; otherwise, deny.

16          C.      The Overrepresentation of and Poor Outcomes for LGBTQ+ and AI/AN Youth in
                    Foster Care
17
            71.     Defendants admit this allegation to the extent supported by the document cited, which is
18
     the best evidence of its contents; otherwise, deny.
19
            72.     Defendants admit the allegations in the first sentence of Paragraph 72. With regard to the
20
     second sentence, Defendants lack knowledge or information sufficient to form a belief about the truth of
21
     the allegations.
22
            73.     Deny.
23
                    1.      Issues Regarding LGBTQ+ Youth in Foster Care
24
            74.     Defendants admit these allegations to the extent supported by the documents cited, which
25
     are the best evidence of their contents; otherwise, deny.
26

27
     ANSWER TO COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
28 NO. 3:20-CV-06018-MMC                      7
             Case 3:20-cv-06018-MMC Document 53 Filed 12/23/20 Page 9 of 33




 1          75.     Defendants lack knowledge or information sufficient to form a belief about the truth of

 2 the allegations in Paragraph 75.

 3          76.     Defendants lack knowledge or information sufficient to form a belief about the truth of

 4 the allegations in Paragraph 76.

 5          77.     Defendants lack knowledge or information sufficient to form a belief about the truth of

 6 the allegations in Paragraph 77.

 7                  2.       Issues Regarding American Indian and Alaska Native Youth in Foster Care

 8          78.     Defendants admit these allegations to the extent supported by the documents cited, which
 9 are the best evidence of their contents; otherwise, deny.

10          79.     Defendants admit this allegation to the extent supported by the document cited, which is
11 the best evidence of its contents; otherwise, deny.

12          80.     Defendants admit this allegation to the extent supported by the document cited, which is
13 the best evidence of its contents; otherwise, deny.

14          81.     Admit. Defendants aver that ICWA’s protections apply only to children who meet the
15 definition of “Indian Child” in the statute.

16          82.     Defendants admit this allegation to the extent supported by the statute and caselaw cited,
17 which are the best evidence of their contents; otherwise, deny.

18          83.     Defendants admit this allegation to the extent supported by the statute cited, which is the
19 best evidence of its contents; otherwise, deny.

20          84.     Defendants admit this allegation to the extent supported by the statute cited, which is the
21 best evidence of its contents; otherwise, deny.

22          85.     Defendants admit this allegation to the extent supported by the statute cited, which is the
23 best evidence of its contents; otherwise, deny.

24          86.     Admit.
25          87.     Defendants admit that some commenters have stated that ICWA is the “gold standard”
26 for child welfare, but deny that ACF views it as such.

27
     ANSWER TO COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
28 NO. 3:20-CV-06018-MMC                      8
            Case 3:20-cv-06018-MMC Document 53 Filed 12/23/20 Page 10 of 33




 1          88.    Defendants lack knowledge or information sufficient to form a belief about the truth of

 2 the allegations in the first sentence of Paragraph 88. With regard to the remaining allegations in

 3 Paragraph 88, Defendants admit them to the extent supported by the documents cited, which are the best

 4 evidence of their contents; otherwise, deny.

 5          89.    Defendants deny the allegations in the first sentence of Paragraph 89. With regard to the

 6 second sentence, Defendants deny the allegations and aver that the SNPRM stated that “it is unclear how

 7 well state agencies and courts have implemented ICWA's requirements into practice. Even in states with

 8 large AI/AN populations, there may be confusion regarding how and when to apply the law.” 81 Fed.

 9 Reg. at 20,284. With regard to the third sentence, Defendants admit the allegations to the extent

10 supported by the document cited, which is the best evidence of its contents; otherwise, deny.

11          90.    Defendants lack knowledge or information sufficient to form a belief about the truth of

12 the allegations. Defendants aver that the 2020 Final Rule will include reporting on whether children

13 meet the definition of “Indian child “ under ICWA and what tribe(s) they may belong to.

14          91.    Defendants admit this allegation to the extent supported by the document cited, which is

15 the best evidence of its contents; otherwise, deny.

16          D.     The Decade-Long Effort Producing the 2016 Revisions to AFCARS

17          92.    Admit.
18          93.    Admit.
19          94.    Admit.
20          95.    Admit.
21          96.    Admit.
22          97.    Defendants admit these allegations to the extent supported by the document cited, which
23 is the best evidence of its contents; otherwise, deny. Defendants aver that the memo is nearly a decade

24 old, and Defendants lack knowledge of whether its data and conclusions are still correct.

25          98.    Defendants admit that ACF issued the CCWIS NPRM in August 2015 and the CCWIS
26 Final Rule in June 2016. Defendants deny the remaining allegations in Paragraph 98. Defendants aver

27
     ANSWER TO COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
28 NO. 3:20-CV-06018-MMC                      9
            Case 3:20-cv-06018-MMC Document 53 Filed 12/23/20 Page 11 of 33




 1 that the CCWIS rule provided for federal reimbursement for IV-E agencies that choose to build a

 2 CCWIS and whose systems meet the CCWIS standards. IV-E agencies are not required to have a

 3 CCWIS. If a IV-E agency has a CCWIS, it must be used to report AFCARS. However, AFCARS is

 4 required to be reported even if the agency does not have a CCWIS. CCWIS is not a database.

 5          99.     Defendants admit the first two sentences of this paragraph. Defendants deny the third and

 6 aver that, while it may have been an efficient time for some states, it is not possible to draw this

 7 conclusion across all states and for this time period.

 8                  1.       2015 NPRM

 9          100.    Admit.
10          101.    Defendants admit this allegation to the extent supported by the document cited, which is
11 the best evidence of its contents; otherwise, deny.

12          102.    Defendants deny that the 2015 NPRM recognized “ample research” on the experiences of
13 LGBTQ youth in the child welfare system. Defendants admit the remaining allegations to the extent

14 supported by the document cited, which is the best evidence of its contents; otherwise deny. Defendants

15 aver that the NPRM stated that “there is little or no data on the experiences of these youth.” 80 Fed. Reg.

16 at 7,155.

17          103.    Defendants admit this allegation to the extent supported by the document cited, which is
18 the best evidence of its contents; otherwise, deny.

19          104.    Defendants admit this allegation to the extent supported by the document cited, which is
20 the best evidence of its contents; otherwise, deny.

21                  2.       2016 SNPRM
22          105.    Admit.
23          106.    Defendants admit this allegation to the extent supported by the document cited, which is
24 the best evidence of its contents; otherwise, deny.

25

26

27
     ANSWER TO COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
28 NO. 3:20-CV-06018-MMC                      10
            Case 3:20-cv-06018-MMC Document 53 Filed 12/23/20 Page 12 of 33




 1          107.   Defendants admit this allegation to the extent supported by the document cited, which is

 2 the best evidence of its contents; otherwise, deny.

 3          108.   Defendants admit this allegation to the extent supported by the document cited, which is

 4 the best evidence of its contents; otherwise, deny.

 5          109.   Defendants deny that “the ICWA questions would impose little burden on child welfare

 6 agencies in the vast majority of cases.” Defendants admit the remaining allegations to the extent

 7 supported by the document cited, which is the best evidence of its contents; otherwise, deny.

 8 Defendants aver that while ACF estimated that gathering and entering ICWA-related data elements

 9 would only take half an hour per non-ICWA child, this overlooks the burden of the cost to develop the

10 system, train workers, and undertake other tasks that represent significant burden regardless of how

11 many ICWA-eligible children are in the jurisdiction.

12          110.   Defendants admit this allegation to the extent supported by the document cited, which is

13 the best evidence of its contents; otherwise, deny.

14          111.   Defendants admit this allegation to the extent supported by the document cited, which is

15 the best evidence of its contents; otherwise, deny.

16                 3.      2016 Final Rule

17          112.   Defendants admit this allegation to the extent supported by the document cited, which is
18 the best evidence of its contents; otherwise, deny.

19          113.   Defendants admit this allegation to the extent supported by the document cited, which is
20 the best evidence of its contents; otherwise, deny.

21          114.   Defendants admit this allegation to the extent supported by the document cited, which is
22 the best evidence of its contents; otherwise, deny.

23          115.   Defendants admit this allegation to the extent supported by the document cited, which is
24 the best evidence of its contents; otherwise, deny.

25          116.   Defendants admit this allegation to the extent supported by the document cited, which is
26 the best evidence of its contents; otherwise, deny.

27
     ANSWER TO COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
28 NO. 3:20-CV-06018-MMC                      11
            Case 3:20-cv-06018-MMC Document 53 Filed 12/23/20 Page 13 of 33




 1          117.   Admit.

 2          118.   Defendants admit this allegation to the extent supported by the document cited, which is

 3 the best evidence of its contents; otherwise, deny.

 4          119.   Defendants admit that the Final Rule incorporated a data element requiring title IV-E

 5 agencies to report the child’s sexual orientation for youth age 14 and older, and deny the remaining

 6 allegations in Paragraph 119. Defendants aver that data collected through AFCARS is not “voluntarily

 7 self-reported” in that IV-E agency caseworkers would be required to ask the relevant questions of all

 8 foster youth age 14 or older to avoid the IV-E agency receiving a penalty for missing data.

 9          120.   Defendants admit this allegation to the extent supported by the document cited, which is

10 the best evidence of its contents; otherwise, deny.

11          121.   Admit.

12          122.   Defendants admit this allegation to the extent supported by the document cited, which is

13 the best evidence of its contents; otherwise, deny.

14          123.   Defendants admit this allegation to the extent supported by the document cited, which is

15 the best evidence of its contents; otherwise, deny.

16          124.   Defendants admit this allegation to the extent supported by the document cited, which is

17 the best evidence of its contents; otherwise, deny.

18          125.   Defendants admit this allegation to the extent supported by the document cited, which is

19 the best evidence of its contents; otherwise, deny.

20          126.   Defendants admit this allegation to the extent supported by the document cited, which is

21 the best evidence of its contents; otherwise, deny.

22          127.   Defendants admit this allegation to the extent supported by the document cited, which is

23 the best evidence of its contents; otherwise, deny.

24          128.   Defendants admit this allegation to the extent supported by the document cited, which is

25 the best evidence of its contents; otherwise, deny.

26

27
     ANSWER TO COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
28 NO. 3:20-CV-06018-MMC                      12
             Case 3:20-cv-06018-MMC Document 53 Filed 12/23/20 Page 14 of 33




 1          129.    Defendants admit this allegation to the extent supported by the document cited, which is

 2 the best evidence of its contents; otherwise, deny.

 3          130.    Defendants admit this allegation to the extent supported by the document cited, which is

 4 the best evidence of its contents; otherwise, deny.

 5          E.      Defendants’ Efforts to Prevent the 2016 Final Rule from Taking Effect

 6          131.    Defendants admit this allegation to the extent supported by the document cited, which is
 7 the best evidence of its contents; otherwise, deny.

 8          132.    Deny.
 9          133.    Defendants admit the first sentence of this paragraph to the extent supported by the
10 document cited, which is the best evidence of its contents; otherwise, deny. Defendants lack knowledge

11 or information sufficient to form a belief about the truth of the allegations in the second sentence, except

12 that Defendants admit that the 2015 NPRM stated that “Commenters to the 2008 NPRM also requested

13 clarification and technical assistance on the logistics surrounding the submission of a historical data file

14 and making the substantial system changes and adjustments that title IV–E agencies will need to make in

15 order to comply with the revised AFCARS rules.” 80 Fed. Reg. at 7,136.

16          134.    Defendants admit the allegations in this paragraph, and aver that it would not have been
17 feasible for ACF to provide technical assistance on the 2016 Final Rule, promulgated in December of

18 2016, before the issuance of Executive Order 13777 in February 2017 required ACF to reassess whether

19 the 2016 Final Rule placed an undue reporting burden on grantees.

20          135.    Deny. Defendants aver that pursuant to the requirements of Executive Order 13777 on
21 Enforcing the Regulatory Reform Agenda, they conducted a thoughtful and thorough process to

22 reevaluate the burden imposed by the 2016 Final Rule on title IV-E agencies, as well as the necessity

23 and appropriateness of the data elements contained therein.

24          136.    Defendants lack knowledge or information sufficient to form a belief about the truth of
25 the statements in this paragraph.

26

27
     ANSWER TO COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
28 NO. 3:20-CV-06018-MMC                      13
            Case 3:20-cv-06018-MMC Document 53 Filed 12/23/20 Page 15 of 33




 1          137.    Defendants admit the first sentence of this paragraph. With regard to the second sentence,

 2 Defendants admit that the notice of proposed rulemaking would have given title IV-E agencies four

 3 years from the 2016 Final Rule’s issuance to come into compliance and deny the remaining allegations.

 4 Defendants aver that one agency had in fact indicated it would need 3.5 years to come into compliance

 5 (81 Fed. Reg. at 90,566) and, more importantly, that the purpose of the delay was to prevent states from

 6 unnecessarily incurring costs of developing new systems to comply with the 2016 Final Rule when

 7 Defendants, pursuant to Executive Order 13777, were assessing whether the 2016 Final Rule should be

 8 revised. 83 Fed. Reg. at 11,451. Additionally, after receiving and considering feedback, Defendants

 9 determined that a delay of one fiscal year, rather than two, was appropriate. 83 Fed. Reg. 42,225.

10          138.    Defendants deny the allegations in this paragraph, and aver that via the 2018 NPRM and

11 2018 ANPRM they sought additional information to assess whether and how ACF could potentially

12 reduce reporting burden, as required by Executive Order 13777, issued in February 2017. As

13 Defendants stated in the 2018 NPRM, “The Supplemental Notice of Proposed Rulemaking that added

14 the ICWA compliance data elements to the AFCARS was only open for comment for 30 days. This was

15 an insufficient amount of time for states to fairly analyze unfamiliar data elements, accurately calculate

16 burden associated with these elements, and move any comments through their chain of command for

17 submission to HHS for consideration. The ANPRM, on the other hand, will be open for comment for 90

18 days. It asks title IV–E agencies and the public to comment on the data elements of the December 2016

19 final rule.” 83 Fed. Reg. at 11,451.

20          139.    Defendants admit the allegations in the first three sentences of this paragraph.

21 Defendants deny the allegations in the fourth sentence. Defendants aver that they carefully considered

22 all comments in an effort to strike a “balanced compromise” between “the need for updated data” and

23 “the needs of our grantees, the title IV-E agencies, that must revise their systems to meet new AFCARS

24 requirements and will ultimately be held accountable via compliance and penalties to report the data.”

25 83 Fed. Reg. at 42,226.

26

27
     ANSWER TO COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
28 NO. 3:20-CV-06018-MMC                      14
            Case 3:20-cv-06018-MMC Document 53 Filed 12/23/20 Page 16 of 33




 1          140.    Regarding the first sentence in Paragraph 140, Defendants admit that ACF delayed

 2 implementation by one year to October 1, 2020 and deny the remaining allegations. Defendants aver that

 3 in the Preamble to the 2018 Final Rule, Defendants stated “Commenters in opposition of a delay of the

 4 2016 final rule stated that a delay deprives federal, state, and tribal governments of critical case-level

 5 data on information that is not currently reported to AFCARS that can be used to build an evidence base

 6 for federal, state, and tribal policymaking and guide budget decisions for achieving positive

 7 outcomes…We understand that information reported to AFCARS is important and the 2016 final rule is

 8 the first update to the AFCARS regulations since 1993. We must balance the need for updated data with

 9 the needs of our grantees, the title IV-E agencies, that must revise their systems to meet new AFCARS

10 requirements and will ultimately be held accountable via compliance and penalties to report the data (see

11 45 CFR 1355.46 and 1355.47). Therefore, we believe that a balanced compromise is to delay

12 implementation of the 2016 final rule for one year.” 83 Fed. Reg. at 42,226. Defendants admit the

13 second sentence of Paragraph 140.

14          141.    Regarding the first sentence of Paragraph 141, Defendants admit that one of the reasons

15 states provided in favor of the delay was the hope that the extra time would “allow[] ACF time to

16 provide needed technical assistance and guidance on the new AFCARS requirements,” and deny the

17 remaining allegations. Defendants deny the second sentence of this paragraph and aver that they had not

18 predetermined that they would rescind any portions of the 2016 Final Rule, but instead conducted a

19 thorough review and analysis of the burden it presented and the importance and appropriateness of its

20 data elements, as required by Executive Order 13,777.

21          F.      Defendants’ Decision to Gut the 2016 Final Rule

22                  1.      2018 ANPRM and 2019 NPRM
23          142.    Regarding the first sentence of Paragraph 142, Defendants admit the allegations and aver
24 that the purpose of the ANPRM was to assess whether the 2016 Final Rule imposed costs that exceeded

25 benefits, as directed by Executive Order 13,777. As a result, Defendants solicited comments on “the

26

27
     ANSWER TO COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
28 NO. 3:20-CV-06018-MMC                      15
             Case 3:20-cv-06018-MMC Document 53 Filed 12/23/20 Page 17 of 33




 1 data elements and their associated burden.” 83 Fed. Reg. 11,449-11,450. Regarding the second sentence

 2 of Paragraph 142, Defendants admit the allegations except deny that the 2018 ANPRM assumed that

 3 some data elements were overly burdensome. Regarding the third sentence of Paragraph 142,

 4 Defendants admit the allegations. Regarding the fourth sentence of Paragraph 142, Defendants admit

 5 that the ANPRM requested comments focusing on the benefits of the information at the national level

 6 and deny the remaining allegations. Defendants aver that such approach is consistent with the AFCARS

 7 statutory authority to “provide comprehensive national information” with respect to foster and adoptive

 8 children. 42 USC 679(c)(3).

 9          143.    Defendants admit this allegation to the extent supported by the document cited, which is

10 the best evidence of its contents; otherwise, deny.

11          144.    Defendants admit that most state commenters stated that the requested data elements

12 were overly burdensome. They provided burden estimates that ranged from 70,000 hours to revise their

13 databases to track the non-ICWA data elements and 25,000 hours to do so for ICWA elements to 800

14 and 200 hours to prepare for the non-ICWA and ICWA elements, respectively. They provided estimates

15 of staff training that ranged from 20 to 102,000 hours depending on the number of staff that require

16 training and materials that must be developed. The remaining Defendants deny the remaining allegations

17 in Paragraph 144. Defendants aver that the NPRM explained: “The variability in state estimates is

18 expected and appropriate because there is considerable variability across states in sophistication and

19 capacity of information systems, availability of both staff and financial resources, and populations of

20 children in care. It is expected for a state with a large number of children in foster care to provide a

21 much different burden estimate than a state with fewer children in foster care.” 84 Fed. Reg. at 16,573.

22 Defendants also aver: “The Supplemental Notice of Proposed Rulemaking that added the ICWA

23 compliance data elements to the AFCARS was only open for comment for 30 days. This was an

24 insufficient amount of time for states to fairly analyze unfamiliar data elements, accurately calculate

25 burden associated with these elements, and move any comments through their chain of command for

26 submission to HHS for consideration.” 83 Fed. Reg. at 11,451.

27
     ANSWER TO COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
28 NO. 3:20-CV-06018-MMC                      16
            Case 3:20-cv-06018-MMC Document 53 Filed 12/23/20 Page 18 of 33




 1          145.    Defendants admit these allegations to the extent supported by the document cited, which

 2 is the best evidence of its contents; otherwise, deny.

 3          146.    Defendants admit these allegations to the extent supported by the document cited, which

 4 is the best evidence of its contents; otherwise, deny. Defendants aver that not all states that submitted

 5 comments commented on the data elements related to sexual orientation and ICWA.

 6          147.    Defendants admit that five states recommended retaining the sexual orientation questions

 7 and three states recommended retaining some or all of the ICWA data elements. Defendants deny the

 8 remaining allegations in Paragraph 147.

 9          148.    Deny. Defendants aver that while the majority of the commenters that were not states or

10 tribes opposed streamlining data elements, some of those commenters supported such streamlining. 84

11 Fed. Reg. at 16,574. Defendants aver that the 2019 NPRM stated that the reasons commenters provided

12 for opposing streamlining were “similar to the commenters representing tribal interests, such as

13 underscoring the importance of certain casework activities and showing national trends. The

14 commenters provided broad commentary on the benefit of having new data outweighs the burden of

15 having to report it.” 84 Fed. Reg. at 16,574.

16          149.    Defendants deny these allegations, except that Defendants admit that ACF determined

17 that non-state commenters provided “broad commentary on [how] the benefit of having new data

18 outweighs the burden of having to report it” and that many of the comments made by non-state

19 commenters were outside the scope of the ANPRM, for reasons including that they addressed topics

20 such as “ACF’s authority to collect ICWA-related data elements in AFCARS” or the adequacy of prior

21 “opportunities to comment on AFCARS via prior rulemakings,” rather than specific “comments on or

22 estimates for cost or burden related to any aspect of the 2016 final rule.” Defendants aver that ACF

23 stated in the 2019 NPRM that “the vast majority of commenters that opposed streamlining are not

24 required to report AFCARS data and did not offer any specific estimates regarding the burden or cost

25 placed on reporting title IV-E agencies.” 84 Fed. Reg. 16,575.

26

27
     ANSWER TO COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
28 NO. 3:20-CV-06018-MMC                      17
            Case 3:20-cv-06018-MMC Document 53 Filed 12/23/20 Page 19 of 33




 1          150.    Deny. Defendants aver that ACF explained in the 2019 NPRM: “In general, [the tribal

 2 commenters] expressed that the state burden in collecting the ICWA-related data elements is not

 3 significant enough to warrant streamlining it because of their concerns regarding ICWA compliance.” 84

 4 Fed. Reg. at 16,574.

 5          151.    Defendants admit that at least five of the tribes that submitted comments, including

 6 Plaintiff Cherokee Nation, have direct title IV-E agencies, and that all of them opposed the proposed

 7 streamlining. Defendants admit that California also supported retaining the data elements in full.

 8 Defendants deny the remaining allegations in Paragraph 151.

 9          152.    Defendants admit these allegations to the extent supported by the document cited, which

10 is the best evidence of its contents; otherwise, deny.

11          153.    Deny. Defendants aver that Plaintiffs misstate the purpose of the “Costs and Benefits”

12 section within the Executive Summary of the 2019 NPRM, which was to briefly identify the monetary

13 costs and savings associated with the proposed changes.

14          154.    Deny. Defendants aver that the 2019 NPRM explained: “We must strongly weigh the

15 desire for more information with the burden on those who are required to report it. The need for

16 streamlining was convincingly argued through the states' detailed work and cost estimates that the 2016

17 final rule has many data elements that can be streamlined while still providing critical information on the

18 out-of-home care population from a national perspective.” 84 Fed. Reg. at 16,575. Additionally, “[a]s

19 part of the process to meet the requirements of E.O. 13777 and on-going intra-agency collaboration

20 related to data collection and analysis at ACF, the Children's Bureau consulted with the Department's

21 subject matter experts with an interest in AFCARS data. We reviewed each data element in the 2016

22 final rule and evaluated whether it is needed for a specific purpose, such as a title IV-B/IV-E statutory

23 requirement and program monitoring, Congressional reporting, or budgeting, and to specifically identify

24 whether including the data in AFCARS would improve the accuracy and reliability of the data. Given

25 current budgetary constraints on title IV-E and federal agencies, the objective was to be clear on how

26 each data element meets a mandate and how ACF will use the data, thus justifying it being a

27
     ANSWER TO COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
28 NO. 3:20-CV-06018-MMC                      18
             Case 3:20-cv-06018-MMC Document 53 Filed 12/23/20 Page 20 of 33




 1 requirement for reporting. The subject matter experts identified a number of data elements that do not

 2 have a specific purpose for title IV-B/IV-E statute or program monitoring, Congressional reporting, or

 3 budgeting. Additionally, the Children's Bureau consulted with representatives of the Department of

 4 Interior (DOI) regarding the ICWA-related data elements to retain in AFCARS.” 84 Fed. Reg. at

 5 16,575-6.

 6          155.    Defendants admit that the NPRM identified the purposes of AFCARS data collection as

 7 “for title IV–B/IV–E statute and program monitoring, Congressional reporting, budgeting, and areas

 8 where reporting of required information to AFCARS would improve the accuracy and reliability of the

 9 data in AFCARS.” Defendants deny the remaining allegations in Paragraph 155. Defendants aver that in

10 the 1993 Final Rule, ACF explained: “The purpose for the establishment of the AFCARS is twofold: To

11 address policy development and program management issues at both the State and Federal levels. The

12 data will enable the Federal Government to more effectively direct and manage the national foster care

13 and adoption assistance programs. The data will respond to the needs of the Congress, the Department

14 and OMB for national data and information upon which to propose, develop, change and implement

15 policy. Specifically, the Department will use these data for: short and long-term budget projections;

16 trend analyses and short and long-term planning; targeting areas for greater or potential technical

17 assistance efforts, for discretionary service grants, for research and evaluation, and for regulatory

18 change; and background and justification for policy changes and legislative proposals.” 58 Fed. Reg.

19 67,912.

20          156.    Defendants admit that ACF stated in the NPRM that “it was not well illustrated why

21 AFCARS is the best vehicle for collecting this data when there are other effective options for gathering

22 qualitative information at the national level, such as via surveys, research, or the Child and Family

23 Services Review” and that ACF stated in the 2016 Final Rule that “AFCARS is the only comprehensive

24 case-level data set on the incidence and experiences of children who are in out-of-home care under the

25 placement and care of the title IV–E agency or who are adopted under a title IV–E adoption assistance

26 agreement.” Defendants deny the remaining allegations in in Paragraph 156. Defendants aver that ACF

27
     ANSWER TO COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
28 NO. 3:20-CV-06018-MMC                      19
             Case 3:20-cv-06018-MMC Document 53 Filed 12/23/20 Page 21 of 33




 1 stated in the preamble to the 2019 NPRM: “Commenters sufficiently argued that many new data

 2 elements are qualitative and therefore more accurately evaluated by quality assurance staff, through a

 3 case review, or other monitoring efforts. We must strongly weigh the desire for more information with

 4 the burden on those who are required to report it. The need for streamlining was convincingly argued

 5 through the states' detailed work and cost estimates that the 2016 final rule has many data elements that

 6 can be streamlined while still providing critical information on the out-of-home care population from a

 7 national perspective.” 84 Fed. Reg. 16,575.

 8          157.    Defendants admit that ACF determined that the comments on the 2018 ANPRM did not

 9 “sufficiently validate[]” the assertion that the data elements in the 2016 Final Rule were “essential for

10 policy making.” Defendants deny the remaining allegations in Paragraph 157. Defendants aver that they

11 explained the rationale for revising the AFCARS regulation in the Preamble to the 2019 NPRM: “ACF

12 understands and appreciates that Congress and stakeholders are interested in the well-being of children

13 in foster care and we understand that national data about these children is useful for many reasons.

14 However, the vast majority of commenters that opposed streamlining are not required to report

15 AFCARS data and did not offer any specific estimates regarding the burden or cost placed on reporting

16 title IV-E agencies. These commenters believed it was necessary for agencies to report qualitative data

17 on particular topics through AFCARS for policy making purposes and justified it with general

18 statements that the benefits of more data outweigh the burden to report it. However, it was not well

19 illustrated why AFCARS is the best vehicle for collecting this data when there are other effective

20 options for gathering qualitative information at the national level, such as via surveys, research, or the

21 Child and Family Services Review. The suggestion that more data elements in AFCARS is essential for

22 policy making was not sufficiently validated in the ANPRM comments. It would have been useful if the

23 commenters identified the specific policies that they felt needed the detailed level of AFCARS data so

24 urgently and why AFCARS specifically is the best means for collection of this data. Congress has

25 passed approximately 24 laws that significantly amended federal child welfare programs since 1995,

26 when AFCARS became effective. These policy changes were made despite not having the additional

27
     ANSWER TO COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
28 NO. 3:20-CV-06018-MMC                      20
            Case 3:20-cv-06018-MMC Document 53 Filed 12/23/20 Page 22 of 33




 1 data from the 2016 final rule. Congress recently amended the statute at section 479 of the Act to require

 2 data elements it deems relevant for national public interest. For example, Congress required collection of

 3 information on sex trafficking victims (section 479(c)(3)(E) of the Act) and prior

 4 adoptions/guardianships (section 479(d) of the Act).” 84 Fed. Reg. 16,575.

 5          158.   Defendants admit that the NPRM stated that “Congress has passed approximately 24 laws

 6 that significantly amended federal child welfare programs since 1995, when AFCARS became

 7 effective” and that the Family First Prevention Services Act, signed into law in February 2018, requires

 8 states to reduce the number of children in congregate care and utilize evidence-based treatment

 9 programs. Defendants deny the remaining allegations in Paragraph 158. Defendants aver that the

10 AFCARS statute requires ACF balance the need for data with the burden collecting such data imposes

11 on IV-E agencies. The fact that Congress has passed many laws significantly amending federal child

12 welfare programs without the benefit of additional AFCARS data goes to the relative need for that data.

13          159.   Deny.

14          160.   Admit.

15          161.   Defendants admit that, in the 2016 Final Rule, ACF had stated that information on

16 youth’s sexual orientation was “self-report[ed]” and discussed guidelines for asking such questions.

17 Defendants admit that, in the 2019 NPRM, ACF stated that “mandating such a conversation [about a

18 youth’s sexual orientation] may be contraindicated based on a child’s history of abuse or neglect.”

19 Defendants deny the remaining allegations in Paragraph 161. Defendants aver that ACF explained in the

20 2019 NPRM that if the sexual orientation data element were maintained in AFCARS, asking youth

21 about their sexual orientation “would be a mandatory conversation a worker must have in order to

22 complete the data elements” because a missing or blank response would result in a penalty to the IV-E

23 agency. 84 Fed. Reg. at 16,576.

24          162.   Defendants admit that ACF relied in part on the OMB White Paper in assessing whether

25 it was appropriate to maintain the sexual orientation data elements and that the OMB White Paper

26 “advises that new questions added to a survey or data base should be validated with qualitative

27
     ANSWER TO COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
28 NO. 3:20-CV-06018-MMC                      21
            Case 3:20-cv-06018-MMC Document 53 Filed 12/23/20 Page 23 of 33




 1 techniques and question validation efforts should include both the SOGI [i.e., sexual orientation and

 2 gender identity] and non-SOGI groups.” Defendants deny the remaining allegations in Paragraph 162.

 3          163.    Defendants admit that the questions ACF incorporated in the 2016 Final Rule were

 4 consistent with the Centers for Disease Control and Prevention’s Youth Risk Behavior Surveillance

 5 System (“YRBSS”) and that the OMB White Paper recognized YRBSS as one of the “main ways sexual

 6 identity is asked in Federal surveys/studies.” Defendants deny the remaining allegations in Paragraph

 7 163. Defendants aver that the OMB White Paper in fact states that “even if a validated SOGI question is

 8 used, additional testing during the design phase may be needed to evaluate how the question performs in

 9 a new setting with a different audience.”

10          164.    Defendants admit that the NPRM stated that, regarding the sexual orientation of foster

11 parents, adoptive parents, and legal guardians, “there will be an opportunity for analysis via a

12 combination of information gleaned from other data elements, for example, the sex and marital status of

13 foster parents, adoptive parents, and legal guardians. The information from these data elements will

14 provide an overview of the number of foster, adoptive, and legal guardian couples who identify as non-

15 heterosexual.” 84 Fed. Reg. at 16,577. Defendants deny the remaining allegations in Paragraph 164.

16 Defendants aver that the OIG Report cited is now nearly 20 years out of date, and so does not account

17 for any intervening changes to states’ reporting.

18          165.    Defendants admit that the quoted text from the 2016 Final Rule is accurate. Defendants

19 deny the remaining allegations in in Paragraph 165. Defendants aver that the 2020 Final Rule

20 maintained the data element from the 2016 Final Rule that asked whether “family conflict related to the

21 child's sexual orientation, gender identity, or gender expression” was one of the circumstances

22 contributing to the child’s removal. 84 Fed. Reg. at 16,577.

23          166.    Defendants admit these allegations to the extent supported by the documents cited, which

24 are the best evidence of their contents; otherwise, deny.

25          167.    Defendants admit these allegations to the extent supported by the documents cited, which

26 are the best evidence of their contents; otherwise, deny.

27
     ANSWER TO COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
28 NO. 3:20-CV-06018-MMC                      22
             Case 3:20-cv-06018-MMC Document 53 Filed 12/23/20 Page 24 of 33




 1          168.    Defendants admit that the quotation from the 2016 Final Rule is accurate. Defendants

 2 deny the remaining allegations in Paragraph 168.

 3          169.    Deny. Defendant aver that the 2019 Final Rule stated: “Many states felt that some of the

 4 ICWA-related data elements in the 2016 final rule are redundant, overly detailed, could be streamlined,

 5 or are too specific for a national data set and are better suited for a qualitative review.”

 6          170.    Defendants admit that the 2019 NPRM stated that “the next program instruction for the

 7 CIP will encourage grantees to work with the dependency courts across their jurisdictions to enhance

 8 efforts to collect and track key ICWA data indicators.” Defendants deny the remaining allegations in

 9 Paragraph 170. Defendants aver that this was not a “hollow promise.” The program instruction as

10 referenced in the 2019 NPRM was released on December 17, 2020. The document that Plaintiffs refer to

11 in this paragraph is a Paperwork Reduction Act (PRA) notice.

12          171.    Defendants admit that, in the 2019 NPRM, ACF “used the median of the states’ estimates

13 for the estimates related to training and developing or modifying procedures and systems [and] used the

14 average of the states’ estimates for the estimates of gathering/entering information, reporting, and the

15 labor rate.” 84 Fed. Reg. at 16,587. Defendants aver that ACF explained in the 2019 NPRM that “States

16 ranged considerably in estimating the work needed and length of time it would take to comply with the

17 2016 final rule, which is expected and appropriate because there is considerable variability across states

18 in sophistication of information systems, availability of both staff and financial resources, and

19 populations of children in care. Thus, we used the median of the states' estimates for the estimates

20 related to training and developing or modifying procedures and systems. We used the average of the

21 states' estimates for the estimates of gathering/entering information, reporting, and the labor rate.” 84

22 Fed. Reg. at 16,587. Defendants aver that ACF further explained its methodology for calculating the

23 recordkeeping and reporting hours at 84 Fed. Reg. at 16,589. Defendants deny the remaining allegations

24 in Paragraph 171.

25          172.    Defendants admit this allegation to the extent supported by the document cited, which is

26 the best evidence of its contents; otherwise, deny.

27
     ANSWER TO COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
28 NO. 3:20-CV-06018-MMC                      23
             Case 3:20-cv-06018-MMC Document 53 Filed 12/23/20 Page 25 of 33




 1          173.    Deny. Defendants aver that ACF determined in the 2019 NPRM that “searching data

 2 sources, gathering information, and entering the information into the system would take on average 4.02

 3 hours annually for all children who enter foster care, for a total of 1,099,627 hours annually.” 84 Fed.

 4 Reg. 16,588.

 5          174.    Deny. Defendants aver that, as ACF stated in the 2019 NPRM at 84 Fed. Reg. 16,588:

 6 “The estimates provided in the NPRM are spread across respondents for the purposes of the PRA

 7 estimates; however, we understand based on the ANPRM comments that actual burden hours and costs

 8 will vary due to sophistication and capacity of information systems, availability of staff and financial

 9 resources, and populations of children in care.” Accordingly, the estimated cost savings from reducing

10 the data elements by 33% is spread across respondents as well.

11          175.    Deny. Defendants aver that as ACF noted in the 2019 NPRM: “As more title IV-E

12 agencies build CCWIS, ACF anticipates it will lead to more efficiency in reporting and less costs and

13 burden associated with reporting AFCARS data.” 84 Fed. Reg. at 16,588. However, not all states have

14 declared a CCWIS and no states have a fully implemented CCWIS. Defendants further aver that the

15 Paperwork Reduction Act defines “burden” as “the total time, effort, or financial resources

16 expended…to…provide information to or for a Federal agency,” and therefore, the agency considered

17 the total burden created by the final rule regardless of the funding stream used to pay for it. 5 C.F.R.

18 1320.3(b)(1).

19                  2.             2020 Final Rule

20          176.    Defendants admit these allegations to the extent supported by the document cited, which
21 is the best evidence of its contents; otherwise, deny.

22          177.    Deny. Defendants aver that “the overwhelming majority of state and local agencies
23 supported streamlining the data elements,” while all Indian tribes and other organizations representing

24 tribal interests recommended maintaining the ICWA data elements and the vast majority of national

25 advocacy organizations and other individuals or entities opposed streamlining the data elements. 85 Fed.

26 Reg. at 28,411.

27
     ANSWER TO COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
28 NO. 3:20-CV-06018-MMC                      24
             Case 3:20-cv-06018-MMC Document 53 Filed 12/23/20 Page 26 of 33




 1          178.    Defendants admit that the 2020 Final Rule finalized the changes proposed in the 2019

 2 NPRM. Defendants deny the remaining allegations in Paragraph 178.

 3          179.    Deny. Defendants aver that Executive Order 13,777 “directed Federal agencies to

 4 establish a Regulatory Reform Task Force to review existing regulations and make recommendations

 5 regarding their repeal, replacement, or modification. The HHS Regulatory Reform Task Force identified

 6 the AFCARS final rule … as one in which the reporting burden may impose costs that exceed benefits.”

 7 Accordingly, ACF was required to further inquire into whether its costs exceeded its benefits.

 8          180.    Deny.

 9          181.    Deny.

10          182.    Defendants admit that ACF concluded in the 2020 Final Rule that it did not “have a

11 sufficient justification, or a rational basis, for retaining the data elements proposed for removal.”

12 Defendants deny the remaining allegations in Paragraph 182.

13          183.    Defendants admit that ACF understands the purpose of AFCARS to be collecting data for

14 national purposes such as “a title IV–B or IV–E statutory requirement, program monitoring,

15 Congressional reporting, or budgeting.” Defendants deny the remaining allegations in Paragraph 183.

16          184.    Defendants admit that the ACF website identifies the uses for AFCARS listed in

17 Paragraph 184. Defendants deny the remaining allegations in Paragraph 184.

18          185.    Deny.

19          186.    Deny.

20          187.    Deny.

21          188.    Defendants admit that ACF stated in the 2020 Final Rule that commenters appeared to

22 have a “misunderstanding of AFCARS and its functionality” and that “The information that title IV–E

23 agencies report to AFCARS is aggregated and de-identified at the national level, meaning it does not

24 include names, numbers, or other information.” Defendants deny the remaining allegations in Paragraph

25 188.

26

27
     ANSWER TO COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
28 NO. 3:20-CV-06018-MMC                      25
            Case 3:20-cv-06018-MMC Document 53 Filed 12/23/20 Page 27 of 33




 1          189.   Defendants admit that ACF stated in the 2020 Final Rule that “we will not release

 2 specific information regarding a child’s tribal membership or ICWA applicability to requestors, except

 3 for the Indian tribe of which the child is or may be a member.” Defendants deny the remaining

 4 allegations in Paragraph 189.

 5          190.   Deny.

 6          191.   Defendants admit that ACF stated in the 2020 Final Rule that “the 2016 final rule ICWA-

 7 related data elements would not be available for ICWA compliance purposes because ACF is unable to

 8 release information to other entities that could use it for this purpose.” Defendants deny the remaining

 9 allegations in Paragraph 191.

10          192.   Defendants admit that ACF stated in the 2020 Final Rule that it has “authority only for

11 the collection of data elements that are used for functions and oversight under HHS authority, namely

12 the title IV–B and IV–E programs,” that “[t]he AFCARS statute does not provide authority for ACF to

13 require states to report specific details on ICWA’s requirements in AFCARS to be used for ICWA

14 compliance,” and that it is not authorized to “determine compliance with ICWA and/or penalize states

15 for failure to comply with ICWA.” Defendants admit that the AFCARS statute requires ACF to collect

16 data on both “the status of the foster care population” and “the extent and nature of assistance provided

17 by Federal, State, and local adoption and foster care programs and the characteristics of the children

18 with respect to whom such assistance is provided.” Defendants deny the remaining allegations in

19 Paragraph 192. Defendants aver that 42 U.S.C 622(b)(9) requires states to describe their measures taken

20 to comply with ICWA in their IV-B state plan, but does not require any such reporting via AFCARS.

21          193.   Deny.

22          194.   Defendants admit that the 2020 Final Rule stated that the next Court Improvement

23 Program (CIP) program instruction will emphasize collecting and tracking ICWA-related data and will

24 be coupled with technical assistance through the CB’s technical assistance provider for CIP grantees and

25 the courts to help address this historic and ongoing information gap.” Defendants deny the remaining

26 allegations in Paragraph 194. Defendants aver that this was not “disingenuous.” The program

27
     ANSWER TO COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
28 NO. 3:20-CV-06018-MMC                      26
             Case 3:20-cv-06018-MMC Document 53 Filed 12/23/20 Page 28 of 33




 1 instruction as referenced in the 2020 Final Rule was released on December 17, 2020. The document that

 2 Plaintiffs refer to in this paragraph is a Paperwork Reduction Act (PRA) notice.

 3          195.    Deny.

 4          196.    Deny.

 5          197.    Deny.

 6          198.    Deny.

 7          199.    Defendants admit that the 2020 Final Rule stated that “those guidelines are not relevant to

 8 collecting sexual orientation information through a Federal administrative data collection” because they

 9 provided guidelines “for child welfare staff and child welfare agencies on how they interact with clients,

10 and gather and manage SOGI information at the case, local, and state level.” Defendants deny the

11 remaining allegations in Paragraph 199. Defendants aver that they explained in the 2019 NPRM “that

12 other personal information is reported to AFCARS, such as medical or mental health information.” Such

13 data is different from data about sexual orientation because it “is documented in official documents,

14 such as medical reports and records, and is in the child's case record because section 475(1)(C) of the

15 Act requires health and education records be in the case plan. Information on sexual orientation is not

16 required by the Act to be in the child's case plan, and while states agreed that the individual workers

17 knowing this information about children and families they work with may help them in assisting

18 families, there is no statutory requirement that it be reported to a national administrative data set.” 84

19 Fed. Reg. 16,577.

20          200.    Deny. Defendants aver that in the 2016 Final Rule they referenced the existence of

21 “guidance and recommended practices for how to promote [respectful treatment, sensitivity, and

22 confidentiality] in serving LGBT youth in adoption, foster care and out-of-home placement settings.”

23          201.    Defendants admit that the 2020 Final Rule stated that sexual orientation data “can be

24 collected as part of the title IV–E agency’s casework and should be documented in the case file, if it

25 pertains to the circumstances of the child, and reporting it to a national database would not enhance [title

26

27
     ANSWER TO COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
28 NO. 3:20-CV-06018-MMC                      27
            Case 3:20-cv-06018-MMC Document 53 Filed 12/23/20 Page 29 of 33




 1 IV–E agencies’] work with children and families.” Defendants deny the remaining allegations in

 2 Paragraph 201.

 3          202.    Defendants admit that the 2020 Final Rule stated that ACF “ha[s] no need for such data]

 4 at the Federal level.” Defendants deny the remaining allegations in Paragraph 202. Defendants aver that

 5 the 2020 Final Rule further explained that “we did not receive a significant number of comments from

 6 title IV–E agencies requesting changes. Further, we have no compelling reason to increase the agency’s

 7 burden to require this information be reported to AFCARS.” 85 Fed. Reg. 28,414.

 8          203.    Deny.

 9          204.    Defendants admit that the burden estimate was substantively unchanged from the 2019

10 NPRM because ACF “us[ed] the 2019 NPRM burden estimate since we did not make substantive

11 changes in this final rule. Changes in the final rule estimate are attributed to updated input numbers,

12 such as labor rate and number of children in foster care.” 85 Fed. Reg. at 28,420. Defendants deny the

13 remaining allegations in Paragraph 204. Defendants aver that ACF considered the additional comments

14 on burden provided in response to the 2019 NPRM but “[w]e did not make changes to the burden

15 estimates in this final rule based on this additional information because there was not enough detailed

16 information to draw any different conclusions than we did in calculating the burden estimates for the

17 2019 NPRM. Tribal title IV–E agencies did not provide burden estimates in their comments.” 85 Fed.

18 Reg. at 28,421.

19          205.    Defendants admit that the sections of the 2020 Final Rule requiring states to report new

20 data elements will go into effect on Oct. 1, 2022. Defendants deny the remaining allegations in

21 Paragraph 205.

22                                      V.     HARM TO PLAINTIFFS

23          206.    Deny.

24          207.    Defendants admit these allegations to the extent supported by the statute and documents

25 cited, which are the best evidence of their contents; otherwise deny. Defendants aver that access to the

26 full AFCARS data set is restricted through an application process that requires applicants, primarily

27
     ANSWER TO COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
28 NO. 3:20-CV-06018-MMC                      28
            Case 3:20-cv-06018-MMC Document 53 Filed 12/23/20 Page 30 of 33




 1 researchers, to demonstrate that they adhere to best practices in ethical and professional standards of

 2 human subjects research.

 3          208.   Deny.

 4          209.   Deny.

 5          A.     California Tribal Families Coalition

 6          210.   Deny.
 7          211.   Deny.
 8          212.   Deny.
 9          213.   Deny.
10          214.   Deny.
11          215.   Deny.
12          216.   Deny. Defendants aver that the 2020 Final Rule requires IV-E agencies to report, among
13 other items, whether children are (1) members, or eligible for membership, in a federally-recognized

14 Indian tribe, (2) whether ICWA applies to them, (3) whether the child’s tribe was sent legal notice by the

15 IV-E agency, and (4) whether the child’s birth parents are tribal members. 85 Fed. Reg. 28,414.

16          217.   Deny.
17          B.     Yurok Tribe
18          218.   Deny.
19          219.   Deny.
20          220.   Deny.
21          221.   Deny.
22          222.   Deny.
23          C.     Cherokee Nation
24          223.   Deny.
25          224.   Deny.
26

27
     ANSWER TO COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
28 NO. 3:20-CV-06018-MMC                      29
           Case 3:20-cv-06018-MMC Document 53 Filed 12/23/20 Page 31 of 33




 1         225.   Deny.

 2         226.   Deny.

 3         227.   Deny.

 4         D.     Facing Foster Care in Alaska

 5         228.   Deny.
 6         229.   Deny. Defendants aver that the sexual orientation data would likely be unreliable and an
 7 undercount. See 84 Fed. Reg. at 16574.

 8         230.   Deny.
 9         231.   Deny.
10         232.   Deny.
11         233.   Deny.
12         E.     Ark of Freedom Alliance
13         234.   Deny.
14         235.   Deny.
15         236.   Deny.
16         237.   Deny.
17         F.     Ruth Ellis Center
18         238.   Deny.
19         239.   Deny.
20         240.   Deny.
21         241.   Deny.
22         242.   Deny.
23         G.     True Colors, Inc.
24
           243.   Deny.
25
           244.   Deny.
26

27
     ANSWER TO COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
28 NO. 3:20-CV-06018-MMC                      30
             Case 3:20-cv-06018-MMC Document 53 Filed 12/23/20 Page 32 of 33




 1           245.   Deny.

 2           246.   Deny.

 3           247.   Deny.

 4                   VI.     CLAIM FOR DECLARATORY AND INJUNCTIVE RELIEF

 5                                        COUNT ONE
                       VIOLATION OF THE ADMINISTRATIVE PROCEDURE ACT,
 6                                     5 U.S.C. §§ 706(2)(A)
 7           248.   In Paragraph 248, Plaintiffs reallege the prior paragraphs as if fully stated therein.
 8 Defendants thus incorporate by reference here their answers to those paragraphs.

 9           249.   Admit.
10           250.   Deny.
11           251.   Deny.
12           252.   Deny.
13                                              PRAYER FOR RELIEF
14           The final section of the Complaint, titled “Prayer for Relief,” consists of Plaintiffs’ request for
15 relief, to which no response is required; to the extent a response is deemed required, Defendants deny

16 that Plaintiff is entitled to the relief requested or any relief whatsoever.

17           Each and every allegation of the Complaint not heretofore expressly responded to is hereby
18 denied.

19                                         AFFIRMATIVE DEFENSES
20           In further answer to the Complaint and as separate and distinct defenses to Plaintiffs’ claims set
21 forth in the Complaint, Defendants allege the following affirmative defenses:

22                                      FIRST AFFIRMATIVE DEFENSE
23           1.     The Complaint fails to state a claim upon which relief can be granted.
24                                    SECOND AFFIRMATIVE DEFENSE
25           2.     Plaintiffs lack standing.
26

27
     ANSWER TO COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
28 NO. 3:20-CV-06018-MMC                      31
           Case 3:20-cv-06018-MMC Document 53 Filed 12/23/20 Page 33 of 33




 1                                  THIRD AFFIRMATIVE DEFENSE

 2         3.     The Complaint raises claims that are moot.

 3                                 FOURTH AFFIRMATIVE DEFENSE

 4         4.     The Complaint raises claims that are not ripe.

 5         Defendant reserves the right to assert additional affirmative defenses as warranted.

 6                                         PRAYER FOR RELIEF

 7         WHEREFORE, Defendant prays that:

 8         1.     Plaintiffs takes nothing by the Complaint;

 9         2.     The Complaint be dismissed with prejudice;

10         3.     Judgment be entered in favor of Defendants;

11         4.     Defendants be awarded their costs of suit;

12         5.     The Court award such other and further relief, as it may deem proper.

13

14 DATED: December 23, 2020                             Respectfully submitted,

15                                                      DAVID L. ANDERSON
                                                        United States Attorney
16
                                                        /s/ Emmet P. Ong
17
                                                        EMMET P. ONG
18                                                      Assistant United States Attorney

19                                                      Attorneys for Defendants Alex Azar, in his official
                                                        capacity as Secretary of Health and Human
20                                                      Services; Lynn A. Johnson, in her official capacity
                                                        as Assistant Secretary for the Administration for
21
                                                        Children and Families; U.S. Department of Health
22                                                      and Human Services; and Administration for
                                                        Children and Families
23

24

25

26

27
     ANSWER TO COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
28 NO. 3:20-CV-06018-MMC                      32
